Citation Nr: 0524744	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is assignable from October 11, 2001, for 
residuals of an anterior cruciate ligament tear of the left 
knee with laxity and patellofemoral pain?  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1989.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, so that additional 
development could be undertaken.  Following the completion of 
the actions requested, the RO by a rating decision of January 
2005 increased the rating assigned for the veteran's service-
connected residuals of an anterior cruciate ligament tear of 
the left knee with laxity and patellofemoral pain from 10 
percent to 20 percent, effective from October 11, 2001.  The 
case has since been returned to the Board for further review.  


FINDING OF FACT

For the period from October 11, 2001, to the present, the 
veteran's residuals of an anterior cruciate ligament tear of 
the left knee with laxity and patellofemoral pain are not 
shown to be manifested by more than a moderate knee 
impairment due to recurrent subluxation or lateral 
instability.  


CONCLUSION OF LAW

Not more than a 20 percent rating is for assignment for 
residuals of an anterior cruciate ligament tear of the left 
knee with laxity and patellofemoral pain for the period from 
October 11, 2001, to the present.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board in 
November 2003 for additional development.  All of the actions 
sought by the Board by its prior development request appear 
to have been completed in full as directed.  The only 
contention to the contrary comes from the veteran's 
representative in his July 2005 brief, wherein it was 
implicitly argued that VA failed to obtain an opinion as to 
the impact of pain and resulting functional loss in 
conjunction with its recent medical examination.  Contrary to 
such argument, however, is the fact that such an opinion was 
offered by the VA examiner who performed a medical evaluation 
of the veteran's left knee in August 2004.  To that extent, 
the argument advanced is without merit.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Finally, VA has a 
duty to notify the appellant that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the VA's Appeals Management Center in January 2004 fulfills 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  Hence, the Board finds that VA has 
satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By action of the RO in April 2002, service connection was 
established for residuals of an anterior cruciate ligament 
tear of the left knee with laxity and patellofemoral pain.  A 
10 percent rating was assigned at that time under DC 5257, 
effective from October 11, 2001.  A timely notice of 
disagreement was filed, thereby rendering applicable the 
holding in Fenderson v. West, 12 Vet.App. 119 (1999) (at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found).  Such rating was increased to 20 percent under DC 
5257, effective from October 11, 2001, by a rating decision 
in January 2005.  Thus, the question presented for review is 
whether a rating in excess of 20 percent is warranted for 
residuals of an anterior cruciate ligament tear of the left 
knee with laxity and patellofemoral from October 11, 2001.  

Slight knee impairment, manifested by recurrent subluxation 
or lateral instability, warrants a 10 percent rating.  
38 C.F.R. § 4.71a, DC 5257.  Moderate recurrent subluxation 
or lateral instability warrants a 20 percent rating.  Id.  
Where there is severe knee impairment, so caused, a 30 
percent rating is for assignment.  Id.  

Private medical examination in November 2001 demonstrated no 
left knee instability, and a VA medical examination in April 
2002 disclosed mild laxity, despite a showing of stable 
ligaments with varus and valgus stress.  Use of a left knee 
brace was noted when seen on an outpatient basis by VA during 
2003, and examination in October 2003 indicated a positive 
McMurray's test, despite a showing of stable collateral and 
cruciate ligaments.  On a VA examination in August 2004, a 
complaint of knee instability was set forth; no clinical 
evidence of subluxation or lateral instability was indicated.  
It thus cannot reasonably be concluded that more than 
moderate knee impairment, due to recurrent subluxation or 
lateral instability, is shown during the period from October 
11, 2001, to the present.  As such, a rating in excess of 20 
percent is not for assignment under DC 5257 at any point 
during the period, beginning October 11, 2001.  Fenderson.  

Medical data compiled, as of October 11, 2001, and 
thereafter, also do not reflect the presence of ankylosis or 
tibial or fibular impairment, such as would warrant the 
assignment of an evaluation in excess of 10 percent under DCs 
5256 or 5262.  It, too, is noted that by clinical examination 
in October 2003 there was judged to be meniscal degeneration, 
although such was not demonstrated by magnetic resonance 
imaging in June 2003.  Regardless, neither DC 5258, nor DC 
5259, provides for the assignment of a rating in excess of 20 
percent on the basis of disability attributed to semilunar 
cartilage of the knee.  

As well, rating on the basis of limitation of motion is for 
consideration.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Range 
of motion was from 0 to 135 degrees in April 2002 and from 0 
to 95 degrees in June 2002.  When evaluated by VA in October 
2003, there was noted to be a full range of motion.  On VA 
examination in August 2004, range of motion was possible from 
0 to 80 degrees without pain and from 0 to 95 degrees with 
pain, with the examiner concluding that an additional 40 
degrees of motion would be lost on repetitive use due to pain 
and functional loss.  Even so, neither flexion or extension 
of the leg is limited to the point as to warrant the 
assignment of a schedular evaluation in excess of 20 percent 
under DCs 5260 or 5261.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet.App. 202, 206-7 (1995).  

Notation is made that those considerations referred to above 
in terms of pain and functional loss are applicable only to 
those DCs where the basis for rating is limitation of motion.  
See Johnson v. Brown, 9 Vet.App. 7, 11 (1996) (DC 5257 is not 
predicated on limitation of motion and, hence, 38 C.F.R. 
§§ 4.40, 4.45 do not apply.)  Under, DCs 5256, 5257, 5258, 
and 5262, the focus is on other than limitation of motion, 
and as such, functional loss is not for consideration under 
those DCs.  

It is acknowledged that the record contains clinical 
assessments of degenerative joint disease and 
osteoarthritis, although not specifically regarding the left 
knee.  Multiple listings regarding the veteran's current 
health problems do contain an entry of bilateral knee 
arthritis.  That notwithstanding, X-rays and other 
diagnostic testing are entirely negative for left knee 
arthritis and it is noted that a VA physician noted 
specifically on examination of the veteran's X-rays in 
August 2004 that the veteran's knee was normal.  As such, 
there is no basis for the assignment of a separate rating on 
the basis of left knee arthritis.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59990 (2004); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); Esteban 
v. Brown, 6 Vet.App. 259 (1994).  

On the basis of the foregoing, the veteran's contentions of 
an increased level of severity beyond that contemplated by 
the previously assigned 20 percent rating are 
unsubstantiated.  In all, a preponderance of the evidence is 
against the assignment of a rating in excess of 20 percent 
for residuals of an anterior cruciate ligament tear of the 
left knee with laxity and patellofemoral pain from October 
11, 2001.  




ORDER

An initial rating in excess of 20 percent for the period from 
October 11, 2001, to the present, for residuals of an 
anterior cruciate ligament tear of the left knee with laxity 
and patellofemoral pain, is not for assignment.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


